NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                        IN THE DISTRICT COURT OF APPEAL

                                        OF FLORIDA

                                        SECOND DISTRICT

ABENAMAR BENAVIDES,              )
                                 )
           Appellant,            )
                                 )
v.                               )                Case No. 2D16-3401
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Keith W. Upson of The Upson Law Group,
P.L., Naples, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.